Citation Nr: 1619580	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-27 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1974.  He died in March 2004.  The Appellant is claiming as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

In March 2013, the Appellant testified before at a Travel Board Hearing.  However, the Veterans Law Judge (VLJ) that presided over the proceeding is no longer at the Board.  In March 2016, the Board sent the Appellant a letter to determine if she would like another Board hearing.  However, she did not respond to the letter.  The Board will proceed with the adjudication of the appeal.

In July 2008 and July 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in March 2004 as a result of lung cancer.  In May 2013, the Appellant asserted that the Veteran's lung cancer developed as a result of in-service exposure to Agent Orange.  In October 2013, the VA examiner opined that the Veteran's lung cancer was at least as likely as not caused by exposure to Agent Orange.  However, the AOJ has not undertaken the appropriate development to establish that the Veteran was exposed to herbicides, including Agent Orange, while he was in service.  The Veteran's DD 214 Form shows that his military specialty was water transport occupations.  His personnel records suggest that he served aboard the USS Francis Hammond in the Pacific Fleet. Therefore, a remand is necessary for further development to determine whether the USS Francis Hammond served in an inland waterway in Vietnam at the time the Veteran was aboard the ship.  

Accordingly, the case is REMANDED for the following actions:

1.  Utilizing new procedures consist with the U.S. Court of Appeals for Veterans Claims' (Court's) holding in the Gray v. McDonald, 27 Vet. App. 313 (2015) case, for determining an inland waterway, undertake all efforts to verify the Veteran's in-country service in Vietnam or its inland waterways.  All such effort should be documented in the claims folder, and the Veteran should be informed of any negative results that are obtained.  The AOJ must specifically verify the Veteran's service aboard the USS Francis Hammond.

2.  After completing the above, and any other development deemed necessary, readjudicate the Appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




